DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or suggest an infusion group for machines for the dispensing of beverages in the form of infusion, said infusion group comprising: i) a capsule-holder configured to receive a capsule (C) for the preparation of a beverage in the form of an infusion, ii) a dispensing head adapted to cooperate with said capsule-holder to form a chamber for the infusion of said capsule (C), said dispensing head comprising a dispensing channel, a perforation disc and a supporting member associated with said perforation disc, said supporting member being mounted in said dispensing head, and: said dispensing head also comprises a discharge channel, said discharge channel being arranged upstream of said dispensing channel with respect to a longitudinal direction (L) along which a beverage is dispensed, said discharge channel being arranged downstream of said perforation disc with respect to said longitudinal direction, the perforation disc and the supporting member are movable relative to the dispensing head between a dispensing position and a rest position, wherein the perforation disc and the supporting member are slidably housed in the longitudinal direction in a cavity formed in the dispensing head, wherein the inlet of the discharge channel is formed in the cavity between the perforation disc and the dispensing channel, the configuration of the dispensing head being such that the discharge channel is closed when the perforation disc and the supporting member are in the dispensing position and open when they are in the rest position.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH SIMS whose telephone number is (571)272-3073.  The examiner can normally be reached on M - F, 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.M.S./             Examiner, Art Unit 3761      

/IBRAHIME A ABRAHAM/             Supervisory Patent Examiner, Art Unit 3761